Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 1 of 25




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO

__________________________________________
FEDERAL TRADE COMMISSION,                  )
                                           )
       Plaintiff,                          )
                                           )                  Civil Action No. 1:19-cv-3423
       v.                                  )
                                           )
A.S. RESEARCH, LLC, also d/b/a             )                  COMPLAINT FOR
     ASR and APPLIED SCIENTIFIC           )                   PERMANENT INJUNCTION AND
     RESEARCH LABS,                        )                  OTHER EQUITABLE RELIEF
     a limited liability company,          )
                                           )
STEPHEN J. YOUNG, individually            )
     and as an owner and officer of        )
     A.S. RESEARCH, LLC, and               )
                                           )
MICHAEL K. LEDEBOER, individually         )
     and as an owner and officer of        )
     A.S. RESEARCH, LLC,                   )
                                           )
       Defendants.                         )
__________________________________________)

        Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:

       1.      The FTC brings this action under Section 13(b) of the Federal Trade Commission

Act (“FTC Act”), 15 U.S.C. § 53(b), to obtain permanent injunctive relief, rescission or

reformation of contracts, restitution, the refund of monies paid, disgorgement of ill-gotten

monies, and other equitable relief for Defendants’ acts or practices in violation of Sections 5(a)

and 12 of the FTC Act, 15 U.S.C. §§ 45(a), 52, in connection with the advertising, labeling,

promotion, offering for sale, sale, or distribution of Synovia.
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 2 of 25




                                 JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331,

1337(a), and 1345.

       3.      Venue is proper in this District under 28 U.S.C. § 1391(b)(1), (b)(2), (c)(1),

(c)(2), and (d), and 15 U.S.C. § 53(b).

                                             PLAINTIFF

       4.      The FTC is an independent agency of the United States Government created

by statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. §

45(a), which prohibits unfair or deceptive acts or practices in or affecting commerce. The

FTC also enforces Section 12 of the FTC Act, 15 U.S.C. § 52, which prohibits false

advertisements for food, drugs, devices, services, or cosmetics in or affecting commerce.

       5.      The FTC is authorized to initiate federal district court proceedings, by its own

attorneys, to enjoin violations of the FTC Act and to secure such equitable relief as may be

appropriate in each case, including rescission or reformation of contracts, restitution, the refund

of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. § 53(b).

                                          DEFENDANTS

       6.      Defendant A.S. Research, LLC (“Corporate Defendant” or “A.S. Research”), also

doing business as ASR and Applied Scientific Research Labs, is a limited liability company

registered in Colorado with its principal place of business at 7750 North Union Boulevard, Suite

205, Colorado Springs, Colorado. A.S. Research transacts or has transacted business in this

District and throughout the United States.




                                                 2
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 3 of 25




       7.        Defendant Stephen J. Young is a 50% owner, officer, and director of A.S.

Research. Defendant Michael K. Ledeboer is a 50% owner, officer, and director of A.S.

Research. Stephen J. Young and Michael K. Ledeboer (together, “Individual Defendants”) split

the day-to-day management and operating responsibilities for the Corporate Defendant. They

share all duties related to the business, including selection of products to sell, what ingredients to

include in those products, the review of scientific research, and the approval of advertising. At

all times material to this Complaint, acting alone or in concert with others, the Individual

Defendants have formulated, directed, controlled, had the authority to control, or participated in

the acts and practices of the Corporate Defendant, including the acts and practices set forth in

this Complaint. The Individual Defendants reside in this District and, in connection with the

matters alleged herein, transact or have transacted business in this District and throughout the

United States.

                                           COMMERCE

       8.        At all times material to this Complaint, Defendants have maintained a substantial

course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,

15 U.S.C. § 44.

                            DEFENDANTS’ BUSINESS ACTIVITIES

       9.        Defendants advertise, label, promote, offer for sale, sell, and distribute Synovia

and other health-related products. Consumers can purchase Synovia by calling a toll-free

number or by ordering through websites operated by Defendants, including:

http://store.asresearchlabs.com/synovia, www.synoviaplus.com/joint-pain-relief, and www.joint-

solutions.com/relief-from-pain.


                                                   3
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 4 of 25




       10.     Synovia is sold in a 30-capsule bottle bearing the label “Synovia+.” According to

the product label, each capsule contains 750 mg Balanced Kollagen®, 75 mg hyaluronic acid,

5 mg piperine 95%, and 4 mg astaxanthin 1%. The product label advises consumers to take one

capsule of Synovia daily.

                    DEFENDANTS’ ADVERTISING AND MARKETING

       11.     To induce consumers to purchase their products, Defendants have disseminated or

caused to be disseminated advertisements and promotional materials, including, but not limited

to, the attached Exhibits A through G. These advertisements and promotional materials have

contained the following representations or statements, among others:

               A.      Newspaper advertisement

                                            Costly Joint-Pain
                                           Injections Replaced
                                             By New $2 Pill
                    New pill boosts the same lubricating joint fluid as expensive and painful
                     injections – without using a needle. Users report dramatic relief from
                          swelling, pain and stiffness without side effects and expense.
       * * *
              A popular needle injection for people with joint pain is now available in an
       inexpensive nonprescription pill.

       * * *
               The new pill, called Synovia, delivers the same “relief molecule” as the
       injections. . . . Also, relief is delivered to every joint in the body because it enters the
       bloodstream through the digestive system.

               This gives it the ability to reduce a much wider variety of pain. Users report
       greater flexibility and less stiffness in their knees. Hands and shoulders move pain-free
       for the first time in years. Even neck and lower back pain improve dramatically.

              All this without spending over $600 on needle injections and taking trips to the
       doctor every week.

       * * *
             The medical community is very excited about this new breakthrough. Dr. Jacob
       Moss says, “Synovia is a great option for those suffering from joint pain. Injections are
                                                       4
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 5 of 25




     usually a last resort because of the pain and expense. However, Synovia should be taken
     at the first sign of discomfort.”

     * * *
            Doctors use the shots to boost a critical element of the joint called synovial fluid.
     This lubricating fluid is found between the cartilage and bones of every joint.

     * * *
              Leading clinics use injection therapy because it works. Recent clinical trials show
     the pill form also delivers major relief.

            One example is a landmark study out of Europe. In the study the active ingredient
     in Synovia was compared to a popular NSAID pain reliever. The goal was to see if it
     could reduce pain and swelling around the knee. The results were incredible!

            After just 30 days, more than 8 out of 10 people who took Synovia’s active
     ingredient had NO swelling. . . .

            The study also looked at cases of severe swelling. Amazingly, zero cases of
     severe swelling were detected in the group taking the active ingredient found in Synovia.
     This means it was 100% effective for the cases of severe swelling!

                                                   -Exhibit A, disseminated Nov. 3, 2017 to
                                                   July 3, 2018 in markets nationwide

             B.     Direct Mailing




      * * *

     It’s . . . a pill called Synovia that’s been a life-restorer for people all across America

                                               5
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 6 of 25




      * * *

     If you want flexible, pain-free knees, hips, shoulders, back and joints, you must have
     healthy levels of collagen.

      * * *

      . . . Synovia . . .includes. . .




      * * *




                                              6
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 7 of 25




     * * *




     * * *




                                     7
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 8 of 25




     * * *




     * * *




                                     8
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 9 of 25




      * * *
              . . . Synovia includes . . . astaxanthin . . .
      * * *
              Astaxanthin has . . . been proven to slash inflammation and pain.
      * * *
              In addition, Astaxanthin alone or as part of a combination of nutrients has been
      proven to . . .
         Effectively relieve severe joint pain . . .
         Relieve pain caused by Carpal Tunnel Syndrome . . .
         Alleviate pain and improve strength grip of tennis elbow . . .
         Help reduce muscular atrophy . . .

   This is why you’ll be glad to know Synovia includes 4 mg of Astaxanthin in each pill.
      * * *




   ***




                                                   9
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 10 of 25




                                   -Exhibit B, disseminated Sept. 2017 to June 2018

            C.   Direct Mailing




                                   -Exhibit C, disseminated Sept. and Nov. 2017

                                     10
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 11 of 25




             D.      Newspaper advertisement




                                        Approved By Leading
                                              Doctors

            The new delivery system for this molecule has caught the attention of leading
      medical doctors.

              “Needle injections for joint pain have been around for years because they work.
      Being able to get the same relief molecule through a pill is amazing. Injections may be a
      last resort, but I’d recommend Synovia at the first sign of pain,” said Dr. Marie Laguna.

             Dr. Gerardo Pereira, a renowned surgeon from Florida says, “Injections aim to
      boost synovial fluid, which lubricates the joint. Those suffering from joint pain usually
      have very little of this fluid. Synovia helps relieve pain by boosting this key lubricant
      without needles.”




                                              11
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 12 of 25




              Dr. Moss adds, “The research behind the active ingredient in Synovia is very
      exciting. This product is a great choice for those who haven’t had success with other
      joint pain treatments.”

                                           -Exhibit D, USA Today, March 21, 2018

             E.      Newspaper advertisement




             * * *




                                           -Exhibit E, Chicago Sun-Times, Feb. 14, 2019

             F.      Website




             For Pam S., severe shoulder pain made life difficult for the 61-year-old. So she
             tried Synovia. After taking the first bottle, she reports, “What a difference


                                             12
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 13 of 25




            Synovia has made in my life. My pain has improved to the point I hardly notice
            that I have it.”

                                            -Exhibit F, https://www.joint-solutions.com/relief-
                                            from-pain, Feb. 27, 2019


            G.      Newspaper advertisement

                                Chronic Joint Pain Sufferer
                                Reveals How He No Longer
                                Needs His Walker At Age 74

             Iowa man, Harold Jenkins, swears a new $2 pill relieved his pain and
         stiffness in 14 days without side effects – the active ingredient in the pill is
                the same as a very popular German needle-injection treatment.

                                              ***




                                            -Exhibit G, disseminated Feb. 16, 2018 to Feb. 27,
                                            2018 in markets nationwide




                                               13
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 14 of 25




       12.     Defendants’ advertisements feature numerous consumer testimonials attesting to

the benefits of Synovia for relief of joint pain, stiffness, and swelling. Defendants solicited most

consumer testimonials with the offer of free product in exchange for “especially positive and

inspiring” reviews of Synovia. The persons who responded to this offer had used a prior version

of Synovia that contained substantially different ingredients. Defendants fabricated the

remaining consumer testimonials. For example, Defendants’ newspaper advertisements have

featured “Iowa man, Harold Jenkins” who “no longer needs his walker at age 74.” Defendants

invented this person, whom they also portrayed in their newspaper and direct mail

advertisements as “Greg,” the individual who purportedly experienced “95% pain relief so good,

he gave away his walker.” In addition, many advertisements feature Individual Defendant

Stephen Young as a testimonialist, though he is identified only as “Steve Young,” an “early

user” of Synovia, not an owner and officer of A.S. Research.

       13.     Defendants’ advertisements for Synovia also feature expert endorsements from

medical doctors, including Drs. Marie Laguna-Bedia, Jacob Moss, and Gerardo Pereira. None of

these doctors has expertise in joint pain relief, nor did they review or examine the advertised

formulation of Synovia.

       14.     Consumers who call to order Synovia reach Defendants’ telemarketers, who are

directed to adhere to a script word-for-word. The script prompts Defendants’ telemarketers to

ask at the beginning of every call, “After reading the ad, what is it you were hoping Synovia

could help you with?” Consumers have responded with ailments such as “severe osteoarthritis,”

“arthritis” in knees, hands, neck, shoulders, and hips, “swelling and joint pain,” “sciatica,” “spine

problems,” “difficulty walking,” and “herniated discs.” Regardless of the consumers’ responses,


                                                 14
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 15 of 25




Defendants’ telemarketers, as directed by the script, have stated, “We’ve been getting amazing

feedback from people with similar issues which tells me Synovia is going to be a great fit for

you!”

        15.    Next, the telemarketer attempts to persuade the consumer to purchase a six-month

supply of Synovia for a total of $239.70. If the consumer does not accept this offer, the

telemarketer attempts to sell her a three-month supply for $149.85. There is no shipping and

handling charge for the multiple-bottle purchases. If the consumer refuses these offers, the

telemarketer urges her to purchase a one-month supply for $59.95, plus $8.95 shipping and

handling, for a total of $68.90. After a consumer has agreed to order a one-, three-, or six-month

supply of Synovia, the telemarketer strongly encourages the consumer to instead purchase

Synovia “Plus” for an additional $9.95 per bottle. The telemarketer advises the consumer that

Synovia “Plus” contains “one additional ingredient designed to increase the overall relief and

speed the repair.” Some consumers agree to this upsell, and some do not. Regardless of the

consumer’s decision, the product that is shipped to them contains the additional ingredient.

        16.    Based on the facts and violations of law alleged in the Complaint, the FTC has

reason to believe that Defendants are violating or are about to violate laws enforced by the

Commission. Defendants have engaged in their unlawful acts and practices repeatedly over the

course of two years and continue to disseminate deceptive claims over the internet and through

newspaper advertising, despite their knowledge of the Commission’s investigation.




                                                15
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 16 of 25




                               VIOLATIONS OF THE FTC ACT

       17.     Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive

 acts or practices in or affecting commerce.”

       18.     Misrepresentations or deceptive omissions of material fact constitute

deceptive acts or practices prohibited by Section 5(a) of the FTC Act.

       19.     Section 12 of the FTC Act, 15 U.S.C. § 52, prohibits the dissemination of any

false advertisement in or affecting commerce for the purpose of inducing, or which is likely to

induce, the purchase of food, drugs, devices, services, or cosmetics. For the purposes of

Section 12 of the FTC Act, 15 U.S.C. § 52, Synovia is either a “food” or “drug” as defined in

Section 15(b) and (c) of the FTC Act, 15 U.S.C. § 55(b) and (c).

                                                COUNT I

                               False or Unsubstantiated Efficacy Claims

       20.     In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of Synovia, including through the means described in Paragraphs 11 to

14, Defendants have represented, directly or indirectly, expressly or by implication, that:

               a.     Synovia dramatically relieves swelling, pain, and stiffness in every joint in

                      the body, including in the knees, hands, neck, shoulders, hips, and the

                      lower back;

               b.     Synovia provides relief from severe joint pain and severe joint swelling;

               c.     Synovia reduces arthritis pain by 95%;

               d.     Synovia provides the same joint pain relief as injected medications;

               e.     Synovia rebuilds damaged cartilage;

                                                16
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 17 of 25




               f.     Synovia reverses narrowing of joint space caused by arthritis;

               g.     Synovia relieves pain by increasing synovial fluid within joints;

               h.     Synovia reduces pain-causing acidity by 57%;

               i.     Synovia relieves pain caused by Carpal Tunnel Syndrome; and

               j.     Synovia alleviates the pain and loss of strength caused by tennis elbow.

       21.     The representations set forth in Paragraph 20 are false or misleading, or were not

substantiated, at the time the representations were made.

       22.     Therefore, the making of the representations as set forth in Paragraph 20 of this

Complaint constitutes a deceptive act or practice and the making of false advertisements in

violation of Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a), 52.

                                               COUNT II

                               False Claims About Tests and Ingredient

       23.     In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of Synovia, including through the means described in Paragraphs 11 to

14, Defendants have represented, directly or indirectly, expressly or by implication, that:

               a.    Synovia is clinically proven to reduce arthritis pain by 95%;

               b.    Synovia is clinically proven to reduce pain-causing acidity by 57%;

               c.    Synovia is clinically proven to restore and repair damaged joint cartilage;

                     and

               d.    Synovia contains 4 mg of astaxanthin.




                                                17
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 18 of 25




       24.     In truth and in fact:

               a.    Synovia is not clinically proven to reduce arthritis pain by 95%;

               b.    Synovia is not clinically proven to reduce pain-causing acidity by 57%;

               c.    Synovia is not clinically proven to restore and repair damaged joint

                     cartilage; and

               d.    Synovia does not contain 4 mg of astaxanthin.

       25.     Therefore, the making of the representations as set forth in Paragraph 23 of this

Complaint constitutes a deceptive act or practice and the making of false advertisements in

violation of Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a), 52.

                                               COUNT III

                               False and Misleading Testimonial Claims

       26.     In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of Synovia, including through the means described in Paragraphs 11 and

12, Defendants have represented, directly or indirectly, expressly or by implication, that

consumer testimonials appearing in their advertising represent the actual experience of

consumers who have used the advertised product.

       27.     In truth and in fact, in many instances, consumer testimonials appearing in

Defendants’ advertising do not represent the actual experience of consumers who have used the

advertised product, because:

       a.      Many of the testimonials appearing in Defendants’ advertising for Synovia

       represent purported experiences of consumers of a prior version of the product, which

       contained substantially different ingredients; and


                                                18
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 19 of 25




       b.      In other instances, Defendants fabricated testimonials for fictitious Synovia

       consumers.

       28.     Therefore, the making of the representation as set forth in Paragraph 26

constitutes a deceptive act or practice and the making of false advertisements in violation of

Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a), 52.

                                           COUNT IV

  False or Misleading Claims That Consumer Testimonials Reflect Independent Opinions

       29.     In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of Synovia, including through the means described in Paragraphs 11 and

12, Defendants have represented, directly or indirectly, expressly or by implication, that

consumer testimonials appearing in their advertising reflect the independent experiences or

opinions of impartial users.

       30.     In truth and in fact, in numerous instances, consumer testimonials appearing in

Defendants’ advertising do not reflect the independent experiences or opinions of impartial users

because:

               a.      Testimonialist Steve Young, who is frequently quoted in Defendants’

               advertisements as an “early user,” is Individual Defendant Stephen Young, the

               50% owner and officer of A.S. Research; and

               b.      In many other instances, Defendants had offered and provided consumer

               endorsers with free product in exchange for “especially positive and inspiring”

               reviews of Synovia.




                                                19
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 20 of 25




       31.     Therefore, the making of the representation as set forth in Paragraph 29

constitutes a deceptive act or practice and the making of false advertisements in violation of

Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a), 52.

                                            COUNT V

          Failure to Disclose Material Connections with Consumer Testimonialists

       32.     In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of Synovia, including through the means described in Paragraphs 11 and

12, Defendants have represented, directly or indirectly, expressly or by implication, that

consumer testimonialists appearing in their advertising recommend Synovia.

       33.     In numerous instances in which Defendants have made the representation set forth

in Paragraph 32, Defendants have failed to disclose that the consumer endorsers had material

connections with Defendants, including:

               a.      That testimonialist Steve Young, who is frequently quoted in Defendants’

               advertisements as an “early user,” is Individual Defendant Stephen Young, the

               50% owner and officer of A.S. Research; and

               b.      That in many other instances, Defendants had offered and provided

               consumer endorsers with free product in exchange for “especially positive and

               inspiring” reviews of Synovia.

This additional information would be material to consumers in evaluating the endorsement in

connection with a decision to purchase Synovia.

       34.     In light of the representation described in Paragraph 32, Defendants’ failure to

disclose the material information as set forth in Paragraph 33 constitutes a deceptive act or


                                                20
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 21 of 25




practice and the making of false advertisements in violation of Sections 5(a) and 12 of the FTC

Act, 15 U.S.C. §§ 45(a), 52.

                                                COUNT VI

                               False and Misleading Expert Endorsements

       35.     In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of Synovia, including through the means described in Paragraphs 11 and

13, Defendants have represented, directly or indirectly, expressly or by implication, that the

doctors identified as Dr. Laguna, Dr. Moss, and Dr. Pereira endorsed the use of Synovia for joint

pain relief based on an exercise of their purported expertise in joint pain in the form of an

examination or testing of Synovia at least as extensive as an expert in the field would normally

conduct.

       36.     In truth and in fact, the doctors identified as Dr. Laguna, Dr. Moss, and Dr.

Pereira did not exercise their purported expertise in joint pain relief in the form of an

examination or testing of Synovia at least as extensive as an expert in that field would normally

conduct to support their endorsements. Among other things:

               a.      They authorized the use of their quoted statements in connection with a

               prior version of the product containing substantially different ingredients; and

               b.      The only documentation they reviewed was a list of the ingredients in the

               prior version of the product; they did not conduct any additional research on the

               product or its ingredients, or engage in further examination or testing of the

               product.




                                                 21
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 22 of 25




       37.     Therefore, the making of the representations as set forth in Paragraph 35

constitutes a deceptive act or practice and the making of false advertisements in violation of

Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a), 52.

                                               COUNT VII

                                        Deceptive Pricing Claim

       38.     In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of Synovia, including through the means described in Paragraph 15,

Defendants have represented, expressly or by implication, that for an additional $9.95 per bottle,

consumers can purchase Synovia “Plus,” which contains an additional ingredient designed to

increase overall relief and speed the repair, that is not included in the Synovia product they

agreed to purchase.

       39.     In truth and in fact, in numerous instances in which Defendants have made the

representation set forth in Paragraph 38, consumers did not receive a product with an additional

ingredient in return for the additional $9.95 per bottle to obtain the Synovia “Plus” product. In

fact, Defendants ship the same product to all consumers, whether or not they pay an additional

$9.95 per bottle.

       40.     Therefore, the making of the representation as set forth in Paragraph 38

constitutes a deceptive act or practice and the making of false advertisements in violation of

Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a), 52.

                                     CONSUMER INJURY

       41.     Consumers are suffering, have suffered, and will continue to suffer substantial

injury as a result of Defendants’ violations of the FTC Act. In addition, Defendants have been


                                                 22
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 23 of 25




unjustly enriched as a result of their unlawful acts or practices. Absent injunctive relief by this

Court, Defendants are likely to continue to injure consumers, reap unjust enrichment, and harm

the public interest.

                       THIS COURT’S POWER TO GRANT RELIEF

        42.     Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

injunctive and such other relief as the Court may deem appropriate to halt and redress violations

of any provision of law enforced by the FTC. The Court, in the exercise of its equitable

jurisdiction, may award ancillary relief, including rescission or reformation of contracts,

restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

remedy any violation of any provision of law enforced by the FTC.

                                     PRAYER FOR RELIEF

        Wherefore, Plaintiff FTC, pursuant to Section 13(b) of the FTC Act, 15 U.S.C. § 53(b),

and the Court’s own equitable powers, requests that the Court:

        A.      Enter a permanent injunction to prevent further violations of the FTC Act by

Defendants;

        B.      Award such relief as the Court finds necessary to redress injury to consumers

resulting from Defendants’ violations of the FTC Act, including rescission or reformation of

contracts, restitution, the refund of monies paid, and the disgorgement of ill-gotten monies; and




                                                 23
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 24 of 25




        C.     Award Plaintiff the costs of bringing this action, as well as such other and

 additional relief as the Court may determine to be just and proper.



                                              Respectfully submitted,

                                              ALDEN F. ABBOTT
                                              General Counsel


Dated: December 5, 2019                       /s/ Elizabeth K. Nach
                                              JANET M. EVANS
                                              ELIZABETH K. NACH
                                              Federal Trade Commission
                                              600 Pennsylvania Ave., NW
                                              Washington, DC 20580
                                              Telephone: (202) 326-2125 (Evans), -2611 (Nach)
                                              Facsimile: (202) 326-3259
                                              Email: jevans@ftc.gov; enach@ftc.gov

                                              Attorneys for Plaintiff
                                              FEDERAL TRADE COMMISSION




                                                24
Case 1:19-cv-03423-PAB Document 1 Filed 12/05/19 USDC Colorado Page 25 of 25




                                CERTIFICATE OF SERVICE


       I hereby certify that on December 5, 2019, I caused the foregoing Complaint for
Permanent Injunction and Other Equitable Relief to be served via electronic mail and overnight
mail upon the following:


Albert S. Watkins, Esq.
Kodner Watkins, LC
7733 Forsyth Blvd., Suite 600
St. Louis, MO 63105


Dated: December 5, 2019                     /s/ Elizabeth K. Nach
                                            ELIZABETH K. NACH
                                            Federal Trade Commission
                                            600 Pennsylvania Ave., N.W.
                                            Mail Drop CC-10528
                                            Washington, D.C. 20580
                                            Tel: (202) 326-2611 (Nach)
                                            Fax: (202) 326-3259
                                            Email: enach@ftc.gov
                                            ATTORNEY FOR PLAINTIFF
